DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a cognitive function evaluation device’ in claim(s) 1 and 16; ‘an acquisition unit’ in claim(s) 16;  ‘a detection unit’ in claim(s) 16’; and ‘a determination unit’ in claim(s) 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim(s) 1-2 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 1, the term ‘walking of the subject’ should be amended to recite ‘the walking of the subject’. 
In claim(s) 2, the term ‘a cognitive function level’ should be amended to recite ‘the [[a]] cognitive function level’. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim(s) 1 recites 
1. A cognitive function evaluation method in a cognitive function evaluation device that evaluates a cognitive function based on a walking motion of a subject, the cognitive function evaluation method comprising: 
acquiring walking data related to walking of the subject; 
detecting, from the walking data, at least one of an angle of an ankle joint of one foot and an angle of a knee joint of one leg of the subject; 
and determining a cognitive function level of the subject using at least one of the angle of the ankle joint and the angle of the knee joint.

	The recitation of an evaluation method comprising acquiring walking data, detecting a joint angle, and determining a cognitive function from the joint angle encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering and output) (2019 Patent Eligibility Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).  For example, ‘detecting’ a joint angle and then ‘determining’ a cognitive level encompasses a clinician reviewing data of a patient’s walk, (mentally) detecting the patient’s joint angle(s) (e.g., observing the patient’s knee(s)), and (mentally) determining the patient’s cognitive level therefrom.  If a claim, under BRI, covers performance of the limitations in the mind but for the mere recitation of extrasolutionary activity, then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea under step 2A prong one of the Mayo framework as set forth in the 2019 PEG.
This judicial exception is not integrated into a practical application.  Claim 1 only recites additional elements of extrasolutionary activity — in particular, data gathering via a generic ‘acquiring’ of data — without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of output/alerting/display).  Independent claim(s) 16-17 encounter the same issues as claim(s) 1 mutatis mutandis.  Dependent claim(s) 2-10 and 12-15 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration.  Dependent claim(s) 11 encounter the same issues as their respective independent claims from which they depend in that they encompass insignificant extrasolutionary activity which is not adequately tied to a particular application. Accordingly, claims 1-17 are not integrated into a practical application under step 2A prong two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (data gathering) cannot amount to significantly more than an abstract idea.
MPEP § 2106.05(g) establishes that mere data gathering for determining a result and nominal output of the result does not amount to significantly more:
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 

	The additional elements of ‘acquiring’ walking and waist data, as presently limited, cannot provide an inventive concept.  The claim(s) are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 11, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tafazzoli (US 20170243354 A1).

For claim 1, Tafazzoli teaches A cognitive function evaluation method in a cognitive function evaluation device that evaluates a cognitive function based on a walking motion of a subject [entire disclosure – see at least abstract], the cognitive function evaluation method comprising: 
acquiring walking data related to walking of the subject; [step 10 in Fig. 1]
detecting, from the walking data, at least one of an angle of an ankle joint of one foot and an angle of a knee joint of one leg of the subject; [¶37, ¶¶46-50] 
and determining a cognitive function level of the subject using at least one of the angle of the ankle joint and the angle of the knee joint. [¶47] 

For claim 7, Tafazzoli teaches The cognitive function evaluation method according to claim 1, wherein 
in the detection, time series data of the angle of the knee joint in a predetermined period of a stance phase of the one leg is detected, [¶37, ¶47]
and in the determination, a cognitive function level of the subject is determined by using a mean value of the time series data of the angle of the knee joint. [¶47]

For claim 8, Tafazzoli teaches The cognitive function evaluation method according to claim 7, wherein
on a condition that a period from when one foot of the subject touches a ground to when the one foot touches the ground again is expressed as one walking cycle and the one walking cycle is expressed by 1% to 100%, the predetermined period is a period of 41% to 50% of the one walking cycle. [metrics in ¶47 are evaluated over gait cycle (walking cycle) such that an evaluation over the cycle per se (as in ¶47) constitute(s), under BRI, a form of an evaluation period of 100% of a cycle — and thus inclusively 41-50% of the cycle].  

For claim 11, Tafazzoli teaches The cognitive function evaluation method according to claim 1, further comprising: 
detecting a vertical displacement of a waist of the subject from the walking data, [image capture in Fig. 4 and skeletal modeling includes vertical displacement of waist] wherein
in the determination, a cognitive function level of the subject is determined by using at least one of the angle of the ankle joint and the angle of the knee joint [¶37, ¶47], and the vertical displacement of the waist.

For claim 16, Tafazzoli teaches A cognitive function evaluation device that evaluates cognitive function based on a walking motion of a subject, [entire disclosure – see at least abstract] the cognitive function evaluation device comprising: 
an acquisition unit that acquires walking data related to walking of the subject; [video camera in ¶¶36-37] 
a detection unit that detects, from the walking data, at least one of an angle of an ankle joint of one foot and an angle of a knee joint of one leg of the subject; [knee angle in ¶33 and ¶37]
and a determination unit that determines a cognitive function level of the subject using at least one of the angle of the ankle joint and the angle of the knee joint. [¶47]

For claim 17, Tafazzoli teaches A non-transitory computer-readable recording medium in which a cognitive function evaluation program that evaluates a cognitive function based on a walking motion of a subject is recorded [entire disclosure – see at least abstract], wherein
the non-transitory computer-readable recording medium causes a computer to function so as to acquire walking data related to walking of the subject, so as to detect, from the walking data, at least one of an angle of an ankle joint of one foot and an angle of a knee joint of one leg of the subject, [video camera in ¶¶36-37 for knee angle of ¶33, ¶37, and ¶47] 
and so as to determine a cognitive function level of the subject using at least one of the angle of the ankle joint and the angle of the knee joint. [¶47] 


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791